DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended in accordance with an interview with the pro-se applicant as follows:

1-23.	(Canceled).
24. 	(New) A method for continuous virtual fitting and custom configuration of products and prototypes according to a procedure for storing virtual fitting images with placeholder configurations in virtual fitting catalogs of a virtual fitting system, the method comprising the steps of:
a.	receiving, from a vendor, a product image from a camera connected to a vendor user interface;
b.	in response to the vendor marking and adjusting positions for a plurality of placeholders on the product image using the user interface, storing the plurality of placeholders with the product image as a virtual fitting image, wherein the plurality of placeholders include at least a mask, a transparent area, and a measurement;
c.	receiving, from a consumer, a consumer image from a consumer user interface;

e.	providing the user interface for the consumer to mark a line and entering a measurement for the line, wherein the measurement was taken by the consumer using a measuring tool;
f.	automatically scaling and positioning the virtual fitting image on top of the consumer image based on a matching at least one of the plurality of placeholders on the product image with the consumer image, wherein the automatically scaling and positioning is further based on the measurement for the line;
g.	creating an output for display of the automatically scaled and positioned virtual fitting image on top of the consumer image.
25.	(New) The method in accordance with claim 24, wherein the consumer can virtual fit a plurality of photos to a plurality of virtual fitting images at the same time.
26.	(New) The method in accordance with claim 24, wherein the user interface is further configured for the consumer to purchase, order, preorder, bulk order, custom order, and/or combine orders of the products, custom products or prototypes.
27.	(New) The method in accordance with claim 24, wherein the user interface is further configured for the consumer to enter a customization request, redesign the products, redesign the prototypes, add, remove, and/or replace components and/or features of the products or prototypes.

29.	(New) The method in accordance with claim 24, wherein the virtual fitting system if further configured for vendors and/or designers to interact with the consumer, facilitating vendors and/or designers to refine and complete variations of the products and prototypes based on feedback and/or reports received from the consumer.
30.	(New) The method in accordance with claim 24, wherein the user interface is further configured for the consumer to virtual fit images of objects, apparels and/or environment to images of other objects, apparels, and/or environment captured, loaded, and/or selected by the consumer.
31.	(New) The method in accordance with claim 24, wherein the virtual fitting system is further configured for collecting feedback and/or custom design inputs from the consumer, process and consolidate data received, generate summarized representations using charts, tables, diagrams, graphical images and reports.
32.	(New) The method in accordance with claim 24, wherein virtual fitting catalogs are configured for providers, vendors, designers and/or other corresponding parties to deliver, distribute, display and showcase product virtual fittings, data, images and/or promotional information to the consumer.
33.	(New) The method in accordance with claim 24, wherein the virtual fitting system is further configured to automatically compute, adjust, scale and/or position other images corresponding to recalculated and/or repositioned locations, angles, 
34.	(New) The method in accordance with claim 24, wherein the plurality of placeholders further include points, lines, shapes and/or areas, and are entered, generated and/or controlled through positioning and adjusting images and/or graphic components with specific attributes including marks, masks, transparent area, pixilated area, whitened area, blackout area, measurements, dimensions and sizes.
35.	(New) The method in accordance with claim 24, wherein placeholder configurations provide color choices, further assisting the consumer to design and/or chose custom colors for the product or prototype using the virtual fitting system.
36.	(New) The method in accordance with claim 24, wherein the virtual fitting image is displayed in a background, while an images of people, objects and/or environments are displayed in a foreground.
37. 	(New) A system for continuous virtual fitting and custom configuration of products and prototypes according to a procedure for storing virtual fitting images with placeholder configurations in virtual fitting catalogs of a virtual fitting system, the system comprising a computer and memory configured with instructions to perform the following steps:
a.	receiving, from a vendor, a product image from a camera connected to a vendor user interface;
b.	in response to the vendor marking and adjusting positions for a plurality of placeholders on the product image using the user interface, storing the plurality of 
c.	receiving, from a consumer, a consumer image from a consumer user interface;
d.	adjusting and positioning the consumer image to the virtual fitting image, matching an area in the consumer image to the plurality of placeholders in the virtual fitting image, rendering a virtual fitting result of the consumer wearing and/or virtual fitting a product for the product image;
e.	providing the user interface for the consumer to mark a line and entering a measurement for the line, wherein the measurement was taken by the consumer using a measuring tool;
f.	automatically scaling and positioning the virtual fitting image on top of the consumer image based on a matching at least one of the plurality of placeholders on the product image with the consumer image, wherein the automatically scaling and positioning is further based on the measurement for the line;
g.	creating an output for display of the automatically scaled and positioned virtual fitting image on top of the consumer image.
38.	(New) The system in accordance with claim 37, wherein the consumer can virtual fit a plurality of photos to a plurality of virtual fitting images at the same time.

40.	(New) The system in accordance with claim 37, wherein the user interface is further configured for the consumer to enter a customization request, redesign the products, redesign prototypes, add, remove, and/or replace components and/or features of the products or the prototypes.
41.	(New) The system in accordance with claim 37, wherein the user interface is further configured for the consumer to enter, review, comment, and provide feedback on the products or the prototypes, to communicate with provides, vendors, designers and/or other corresponding parties through the virtual fitting system.
42.	(New) The system in accordance with claim 37, wherein the virtual fitting system if further configured for vendors and/or designers to interact with the consumer, facilitating vendors and/or designers to refine and complete variations of the products and prototypes based on feedback and/or reports received from the consumer.
43.	(New) The system in accordance with claim 37, wherein the user interface is further configured for the consumer to virtual fit images of objects, apparels and/or environment to images of other objects, apparels, and/or environment captured, loaded, and/or selected by the consumer.
44.	(New) The system in accordance with claim 37, wherein the virtual fitting system is further configured for collecting feedback and/or custom design inputs from the consumer, process and consolidate data received, generate summarized representations using charts, tables, diagrams, graphical images and reports.

46.	(New) The system in accordance with claim 37, wherein the virtual fitting system is further configured to automatically compute, adjust, scale and/or position other images corresponding to recalculated and/or repositioned locations, angles, dimensions, sizes and/or shapes of the plurality of placeholders, creating an animated and/or continuous virtual fitting experience for the consumer.



References Cited
In the present application, claims 24-46 are allowed. The most related prior art patent of record is SPECTOR (WO 2014159726 A1) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684